DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the applicant’s amendment received 05/06/2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 28-40 and 43-53 are pending.
Response to Arguments
Applicant’s arguments filed 05/06/2021 with respect to the amendments made to claims 28 and 38 have been fully considered but they are not persuasive. Applicant argues that there is no disclosure of how a second suture could be loaded into the device after deployment of a first suture without withdrawing the catheter from the heart, thus such a conclusion would need to be based on inherency. However, Gammie discloses that the needle-actuating member actuates a needle (878) and thereby causes one or more sutures (890) to be deposited (e.g., looped) in the engaged tissue (e.g., the flail leaflet tissue; for example, see column 12, line 65 - column 13, line 4). Therefore, it is Examiner’s position that Gammie discloses inserting a second suture through the valve leaflet without withdrawing the catheter from the heart as recited in the claims. 
Applicant further argues that since Gammie discloses “by withdrawing the device from the heart, a loop of suture is formed around the lip of the leaflet and pulled back outside of the heart,” Gammie discloses a mechanism that enables the catheter to be one or more sutures (890) to be deposited (e.g., looped) in the engaged tissue (e.g., the flail leaflet tissue; for example, see column 12, line 65 - column 13, line 4). Therefore, it is Examiner’s position that Gammie discloses inserting a second suture through the valve leaflet without withdrawing the catheter from the heart as recited in the claims. 
Claim Objections
Claim 34 is objected to because of the following informalities: inconsistent claim language. Claim 34 should read “anchoring the third suture to  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28-32, 34-37, 46, 47, and 49 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gammie (US Patent No. 7,635,386).
Gammie discloses a method of repairing a heart valve in a beating heart of a patient (see entire document) comprising inserting a catheter (670, 770, 870) into the beating heart of the patient (for example, see Figure 6 and column 6, lines 8-16), the catheter carrying a first suture (not shown in Figures 7A-7B, 890, 990), grasping a valve .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammie.

Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to load the second suture into the catheter following insertion of the first suture into the valve leaflet, because Applicant has not disclosed that loading the second suture into the catheter following insertion of the first suture into the valve leaflet provides an advantage, is used for a particular purpose, or solves a stated problem over loading the second suture into the catheter prior to inserting the first suture through the valve leaflet as recited in claim 49 and as disclosed in the original specification. One of ordinary skill in the art, furthermore, would have expected Gammie’s system, and Applicant’s invention, to perform equally well when the second suture is loaded prior to or following insertion of the first suture through the valve leaflet because both configurations would perform the same function of providing a catheter with a second loaded suture to be deployed into a valve leaflet for repair thereof.
	Therefore, it would have been prima facie obvious to modify Gammie to obtain the invention as specified in claim 48 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gammie.
Claims 33, 38-40, 43-45, and 50-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammie in view of Carter (US Pub. No. 2010/0234688).
Gammie discloses a method of repairing a heart valve in a beating heart of a patient (see entire document) comprising seating a port (550) in a portion of the patient's heart (for example, see Figure 5 and column 10, lines 13-17), inserting a catheter (670, 770, 870) into the beating heart of the patient and adjacent a valve leaflet of the heart utilizing the port (for example, see Figure 6, column 6, lines 8-16, and column 10, lines 13-17), the catheter carrying a suture (not shown in Figures 7A-7B, 890, 990), grasping the valve leaflet (not shown in Figures 7A-7B, 890, 990) with the catheter (for example, see Figures 8A and column 12, lines 26-53), inserting the suture through the valve leaflet, anchoring the suture to the heart (for example, see column 13, lines 5-27 or Figure 9), and inserting a second suture through the valve leaflet without withdrawing the catheter from the heart between inserting the first suture through the valve leaflet and inserting the second suture through the valve leaflet (for example, see column 12, line 54 through column 13, line 27, disclosing how the needle-actuating member actuates the needle such that it is advanced into and through the engaged tissue, a thread member is actuated so as to attach a suture to the activated needle, the needle is withdrawn from the engaged tissue to implant the suture, and then the steps are repeated one or more times as necessary with minor adjustments to implant additional sutures in the engaged tissue; see also column 13, lines 47-59 disclosing one or more sutures may be implanted), wherein inserting a catheter into the beating heart of the patient includes inserting the catheter through a wall of the heart (for example, 
In re Leshin, 125 USPQ 416. Furthermore, it has been held that to be entitled to weight in method claims, the recited structure therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961). The structure “a flexible material” has been considered but deemed not to affect the method in a manipulative sense, i.e., the steps of seating a port in a patient’s heart, inserting a catheter into a beating heart utilizing the port, grasping a valve leaflet, inserting a first suture through the valve leaflet, anchoring the first suture to the heart, inserting a second suture through the valve leaflet, and anchoring the second suture to the heart. Therefore, the structure “a flexible material” is not entitled to weight in the claim.
Gammie also fails to disclose a sealing element in the port that creates a seal around the catheter and securing the suture in one of a plurality of slits in the sealing element to secure the suture in place. Carter discloses an access port (10) comprising a sealing element (300) that creates a seal around a surgical instrument (600; for example, see paragraph 24). Carter further teaches securing a suture in one of a plurality of slits (310) in the sealing element to secure the suture in place (for example, see paragraph 32) and prevent the tangling of sutures (for example, see paragraphs 23 and 25). Therefore, it would have been obvious to one having ordinary skill in the art at 
With further respect to claim 33, it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the step of inserting the first suture into one of the slits to retain the suture while the second suture is inserted through the valve leaflet. Doing so would secure the first suture and prevent tangling with the second suture as taught by Carter.
With further respect to claim 52, Applicant discloses in the original specification that the system can be designed to load and deploy a single repair device or multiple repair devices, and multiple repair devices can be loaded at one time and be deployed simultaneously or in series, thus indicating the different embodiments are mere obvious variations.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to load the second suture into the catheter following insertion of the first suture into the valve leaflet, because Applicant has not disclosed that loading the second suture into the catheter following insertion of the first suture into the valve leaflet provides an advantage, is used for a particular purpose, or solves a stated problem over loading the second suture into the catheter prior to inserting the first suture through the valve leaflet as recited in claim 53 and as disclosed in the original specification. One of ordinary skill in the art, 
	Therefore, it would have been prima facie obvious to modify Gammie to obtain the invention as specified in claim 52 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gammie.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.